Citation Nr: 1314020	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-35 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, G.H.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to March 1956.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2012, the Veteran, sitting at the RO, testified during a hearing conducted via videoconference with the undersigned Veterans Law Judge sitting at the Board's main office in Washington, D.C.

In a November 2012 decision, the Board reopened the Veteran's previously denied claim for service connection for bilateral hearing loss and then remanded the reopened claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In November 2012, the Board remanded the Veteran's case to the RO.  In its remand, the Board observed that a March 1998 request for the Veteran's service treatment records yielded a note of "poss fire related."  The Board further observed that, in a November 2009 letter, the RO advised the Veteran that it was requesting his service treatment records and asked him to submit any records in his possession, but no additional record search efforts were made.  Thus, the last request for the Veteran's service treatment records was in 1998 and produced unclear findings.  

The Board directed that the National Personnel Records Center (NPRC), or any additional appropriate custodian, be contacted to "locate the Veteran's [service treatment records]".  Unfortunately, this was not done.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated). 

In November 2012, the AMC contacted the NPRC and sought the Veteran's records regarding "Personal Trauma PTSD, Furnish Entire Personnel File".  In a January 2013 response, the NPRC said that the record needed to respond to the AMC's request was fire-related.  

Then, in a February 25, 2013 memorandum, the AMC concluded that any further search for records would be futile.  But, there is no indication that the AMC/RO requested the Veteran's service treatment records from the NPRC, as directed by the Board.  Id.  (The issue on appeal is not service connection for PTSD.  A request for the Veteran's service personnel records does not fulfill the Board's directive to obtain his service treatment records.  Id.)

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Clarksburg, West Virginia, dated since November 2012, should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the NPRC and any other appropriate federal records repository and request the Veteran's service treatment records.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Clarksburg for the period from November 2012 to the present.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(e) (2012). 

3. If, and only if, service treatment records documenting the Veteran's complaints of hearing problems, or an audiogram, are located, return the entire claims file and a copy of this REMAND to the December 2009 VA examiner who provided the July 2010 opinion (or another similarly qualified audiologist).

a. The examiner is requested to review the newly obtained service treatment records and render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss had its onset in service, or within one year of his discharge active service, or is otherwise the result of exposure to acoustic trauma in service.

b. A rationale should be provided for all opinions rendered.

c. If the examiner is unable to provide an opinion without resort to speculation, it should be explained why that is so, and what, if any, additional evidence would be necessary before an opinion could be rendered.

d. The absence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. The examiner is advised that the Vetran is competent to report his symtoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

f. If the examiner rejects the Veteran's reports of symptomatology, a reason must be provided for so doing.

4. After ensuring that the requested actions are completed, the RO/AMC should re-adjudicate the claim on appeal for service connection for bilateral hearing loss.  If the benefits sought are not fully granted, the Veteran and his representative should be provided with a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veteran  erans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



